DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference waveguide and the sensing waveguide must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is drawn to the structure of the system and recites “wherein each of the Lasers/LEDs is switched ON and OFF, subsequentially in time such that the light radiation is swept over different wavelengths” which requires an act to be performed. The claim is rendered indefinite for mixing two statutory classes of invention. See M.P.E.P. 2173.05(p)(II).

Claim 2 recites “it is established by the measuring means that the water is safe for consumption” and it is unclear what limiting effect the claim has. The corresponding structure to the “measuring means” is taken to be “a number of photodetectors” (see para. [0029] of the application as published). A number of photodetectors do not appear to be capable of establishing that water is safe for consumption. It is not clear if the claim is reciting an act or requires some additional structure.

Claims 2 and 3 recite “lasers/LED” and it is not clear how the forward slash is to be interpreted. It is not clear if it is to be taken to be equivalent to “or” or if it is a combination of both a laser and an LED. The recitation of (near) is not clear what effect the parenthesis is to have. It is not clear if the near visible light is to be included or not.

For claim 9, it is not clear what the corresponding structure is to the claimed “means for measuring absorption…” Claim 9 recites that the measuring means also include means for measuring absorption of the radiation absorbed in the measuring wave guide. The measuring means is taken to be a number of photo diodes (see para. [0029] as published) and it is not clear what structure is additionally included for the means for measuring absorption.

Claim 10 recites “preferably including the visual wave length” and it is not clear if the visual wave length is included in the claimed limitation or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, and 12-15  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 1, which claims 4, 5, and 12-15 depend from is drawn to the structure of the system. Claims 4, 5, and 12-15 however do not further limit the structure of the system, but rather describe manner of using the system or describe the object being measured by the system (See M.P.E.P. 2115). The structure covered by claims 4, 5, and 12-15 is the same as the structure covered by claim 1 and therefore, the claims do not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipson (US 5,218,419).

	With respect to claim 1, Lipson shows a system of measuring the quantity of analyte in at least partly translucent material, wherein both an absorption and a phase difference for different wavelengths one after the other is measured such that the composition and quantity of different analytes can be determined, said system comprising:
one or more light radiation sources (12, 13, 112, 114…) configured for successively providing, or sweeping, light radiation at a first and a second wavelength, respectively;
two waveguides (24, 26) for simultaneous transmitting the radiation at each wavelength provided by the radiation source, a first waveguides being a reference waveguide (reference fiber 26) and a second being a sensing waveguide (sensing fiber 24); and
measuring means (42, 43, 142, 144, 132, 134…) for measuring a phase difference between the radiation waves from the reference waveguide and the measuring waveguide respectively.

2. The system of claim 1, wherein the one or more light radiation sources comprises a number of lasers/LEDs (laser 12) to provide (near) visible light at different wavelength having a narrow bandwidth (“The waves from the two sources propagate through the system at different wavelengths;” col. 13, ll. 37-40), wherein each of the Lasers/LEDs is switched ON and OFF, subsequentially in time such that the light radiation is swept over different wavelengths (for examination purposes, the act of switching on and off the lasers/LED is taken to be a recitation of how the lasers/LED are intended to be operated and no additional structure is imparted, and thus the limitation does not serve to distinguish from Lipson).

3. The system of claim 2, wherein the number of lasers/LEDs is between five and fifteen. (Lipson teaches at col.  “One method of compensating for environmentally-induced phase noise is to use a multiplicity of illumination sources, each multiplexed onto the interferometer in order to effect a ratiometric measurement.” As such, Lipson anticipates more than the example of 2 and 3 illumination sources, including 4 and 5 illumination sources).

4. The system of claim 1, wherein the absorption for different wavelength is monitored when it is sensed that the quantity of analyte has changed (for examination purposes, the act of monitoring is taken to be a recitation of how the system is intended to be operated and no additional structure is imparted, and thus the limitation does not serve to distinguish from Lipson).

5. The system of claim 1, wherein the translucent material is water, and the analyte is salt or any other chemical or physical water contaminant (the claim describes the object being worked upon by the system. The water and analyte are not elements of the claimed system and the use of the system to measure the water does not serve to structurally distinguish from Lipson. See M.P.E.P. 2115 and 2114).

6. The system of claim 5, wherein it is established by the measuring means that the water is safe for consumption (the act of establishing that the water is safe for consumption is taken to be a recitation of how the system is intended to be used and no additional structure is imparted, and thus the limitation does not serve to distinguish from Lipson. The measuring means is disclosed to be an array of photodetectors; see claim 11 and para [0029]) .

7. (and claims 16-20) The system of claim 1, wherein the light radiation source provides a range of different wavelengths, by a filter (isolator 170 is a filter as it lets laser light through in one direction and blocks in the other direction) to transmit light radiation of one wavelength after the other to the wave guides.

8. The system of claim 7 wherein the at least one radiation source comprises two or more radiation source (12 and 13) each having a different wavelength relative to one another.

9. The system of claim 7, wherein the measuring means also include means for measuring absorption of the radiation absorbed in the measuring wave guide (this is taken to be the same photodiodes of claim 1).

10. The system of claim 7, wherein the different wave length extend from the infrared spectrum into the ultraviolet range, preferably including the visual wave length (col. 6, ll. 24-26).

11. The system of claim 7, wherein the measuring means comprise an array of photodetectors (42, 43, 142, 144, 132, 134…) to establish a phase difference between the waves from the measuring wave guide and the reference wave guide.

12. The system of claim 2, wherein the absorption for different wavelength is monitored when it is sensed that the quantity of analyte has changed (for examination purposes, the act of monitoring is taken to be a recitation of how the system is intended to be operated and no additional structure is imparted, and thus the limitation does not serve to distinguish from Lipson).

13. The system of claim 3, wherein the absorption for different wavelength is monitored when it is sensed that the quantity of analyte has changed (for examination purposes, the act of monitoring is taken to be a recitation of how the system is intended to be operated and no additional structure is imparted, and thus the limitation does not serve to distinguish from Lipson).

14. The system of claim 2, wherein the translucent material is water, and the analyte is salt or any other chemical or physical water contaminant  (the claim describes the object being worked upon by the system. The water and analyte are not elements of the claimed system and the use of the system to measure the water does not serve to structurally distinguish from Lipson. See M.P.E.P. 2115 and 2114).

15. The system of claim 3, wherein the translucent material is water, and the analyte is salt or any other chemical or physical water contaminant (the claim describes the object being worked upon by the system. The water and analyte are not elements of the claimed system and the use of the system to measure the water does not serve to structurally distinguish from Lipson. See M.P.E.P. 2115 and 2114).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886